Exhibit 10.1

 

HARMAN

 

400 ATLANTIC STREET

 

STAMFORD, CONNECTICUT

 

06901 USA

   LOGO [g515988g57h38.jpg]

March 6, 2013

Personal & Confidential

Ralph Santana

[Address Intentionally Omitted]

Dear Ralph:

On behalf of HARMAN International Industries, Incorporated (“HARMAN”), I am
pleased to submit to you an offer for the position of Chief Marketing Officer.
In this capacity you will report directly to Dinesh Paliwal, Chief Executive
Officer and you will be a member of the HARMAN Executive Committee. You will be
located at our Stamford, Connecticut office. This offer provides the following:

Start Date: Your start date will be April 1, 2013.

Sign on Equity Grant: Subject to the approval of the Compensation and Option
Committee of the Board of Directors, you will receive on your start date a
one-time equity award of 10,949 stock options under the terms of HARMAN’s 2012
Stock Option and Incentive Plan (Plan) which provides vesting of stock options
ratably over a three year period from your start date.

Base Salary: Your annual base salary will be $375,000 payable in accordance with
our corporate payroll schedule.

Bonus: Beginning with fiscal year 2013, you will be eligible to participate in
the Management Incentive Compensation (MIC) program with a target bonus
opportunity equal to 50% of your base salary and a 100% maximum. This bonus
program is based upon HARMAN’s achievement of its business plan, as well as your
achievement of personal performance goals. This bonus will be paid on a pro-rata
basis for fiscal year 2013 as of your actual hire date.

Long Term Incentive Program: You will be eligible to participate in HARMAN’s
long-term incentive program at a level commensurate to your position. The next
general grant is expected to be in September 2013.

Car Allowance: You will receive a car allowance of $1,500 per month paid in
accordance with our regular payroll schedule.

Vacation: You will be eligible for accrual of four (4) weeks of vacation
annually.

Other Benefits: Additional benefits, as defined by Company policy and governing
plan documents, currently include medical, dental, vision, life insurance, short
and long-term disability insurance, tuition reimbursement, 401(k) Retirement
Savings Plan and all Company-paid holidays. Eligibility to participate in these
benefits commences as of your date of hire.

The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.



--------------------------------------------------------------------------------

HARMAN is not hereby offering you lifetime employment or employment for a fixed
or implied period of time. Either you or HARMAN may terminate your employment at
any time, with or without cause or notice. The at-will nature of your employment
relationship cannot be changed except in a written document signed by you and
me. Except as otherwise set forth above, upon termination of your employment,
HARMAN will have no further obligations to you under this letter agreement.

Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator. The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply. Such arbitration shall be
conducted in Stamford, Connecticut or such other location as to which you and
HARMAN agree. The law of Connecticut, without regard to its choice of law rules,
shall govern any such dispute, and the arbitrator shall not have authority to
vary or alter the terms of this letter.

You will be expected to sign the Company’s standard form of Invention and
Secrecy Agreement on your start date.

Your acceptance of this offer and subsequent employment at HARMAN will be
conditional upon HARMAN’s receipt of an acceptable background screen report
which must be completed prior to your start date. Please complete and return the
attached background authorization form and credit check form (if applicable)
within the next three (3) business days.

Pursuant to the requirements of the Immigration Reform & Control Act of 1986,
all new hires must provide proof of identity and employment eligibility. You
will be required to provide satisfactory documented evidence of your identity
and eligibility for employment in the United States, in accordance with the
requirements of U.S. law within three (3) business days of your date of hire.

You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with other individuals or entities, or duties to your
current employer. Please sign and return the original of this letter. You should
retain one copy of this letter for your files.

I look forward to working with you and welcome the contributions you will bring
to this outstanding company.

Best regards,

/s/ John Stacey

John Stacey

Chief Human Resources Officer

HARMAN International Industries, Incorporated

 

-2-



--------------------------------------------------------------------------------

 

I hereby accept your offer of employment and agree to the provisions stated in
this letter. I acknowledge and agree that this letter constitutes the entire
agreement between HARMAN and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of employment.
I understand that I am employed at will and that my employment can be terminated
at any time, with or without cause, at the option of either the Company or me.

I understand that I may be required to submit to a drug and alcohol screen.
Refusal to submit to the drug and alcohol screen, or positive test results for
drugs and/or alcohol, will result in the conditional offer of employment being
withdrawn.

This offer of employment, if not previously accepted by you, will automatically
expire seven (7) days from the date of this letter, although additional time for
consideration of the offer can be made available if you find it necessary.

ACCEPTED AND AGREED:

 

/s/ Ralph Santana       3/6/13 Ralph Santana     Date

 

-3-